454 F.2d 1170
MITSUBISHI INTERNATIONAL CORPORATION et al., Plaintiffs-Appellees,v.12,000 TONS STEEL CARGO ABOARD M/V ST. NICHOLAS, the M/V ST.NICHOLAS, her Master and those in interest withher, Defendants-Appellees.TOYOTA MOTOR SALES CO., Ltd., et al., Plaintiffs-Appellees,v.538 AUTOMOBILES AND 5,200 TONS OF STEEL CARGO, ABOARD M/VGOLDEN ORCHID, the M/V GOLDEN ORCHID, her Masterand those in interest with her,Defendants-Appellees.ASSOCIATE METAL AND MINERAL CORPORATION et al., Plaintiffs-Appellees,v.2,000 TONS STEEL CARGO ABOARD M/V ILKIN TAK, The M/V ILKINTAK, her Master and those in interest with her,Defendants-Appellees.TOYOMENTA, INC., et al., Plaintiffs-Appellees,v.4,500 TONS APPROXIMATELY OF STEEL CARGO ABOARD M/V EASTERNGLORY, The M/V EASTERN GLORY, her Master and thosein interest with her, Defendants-Appellees.AMERICAN RADIO ASSOCIATION, AFL-CIO, et al., Intervenors-Appellants.
No. 71-3541.
United States Court of Appeals,Fifth Circuit.
Feb. 29, 1972.

Appeal from the United States District Court for the Southern District of Texas; Griffin B. Bell, Judge.
Bertram Perkel, New York City, W. Arthur Combs, Joseph F. Archer, Herman Wright, Houston, Tex., C. Paul Barker, New Orleans, La., for intervenors-appellants.
Robert Eikel, Ben Reynolds, Anthony J. P. Farris, U. S. Atty., Houston, Tex., for defendants-appellees.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Assuming arguendo the existence at one point of a case or controversy within the meaning of Article III of the Constitution, it is now undisputed that the matters which gave rise to the issue underlying this appeal are moot.  The judgment of the district court in question is therefore vacated and the cause is remanded with direction to dismiss the proceedings as being moot.  Cf. Troy State University v. Dickey, 5 Cir., 1968, 402 F.2d 515, 516-517; and Lebus for and on Behalf of N.L.R.B. v. Seafarer's Int'l Union, 5 Cir., 1968, 398 F.2d 281, 283, on the procedure to be followed by the Court of Appeals in dismissing a case by reason of mootness.


2
Vacated and remanded with directions.